139 S.W.3d 465 (2004)
Connie S. WHITE, Appellant,
v.
Dennis P. and Sheryl SCHWARTZ, Appellees.
No. 05-04-00223-CV.
Court of Appeals of Texas, Dallas.
July 20, 2004.
Scott Palmer, Dallas, for Appellant.
Richard Abernathy, Abernathy Roeder Robertson & Joplin, for Appellee.
Before Chief Justice THOMAS, Justices LANG and LANG-MIERS.

OPINION
PER CURIAM.
Appellant did not file her brief by the due date of May 29, 2004. By letter dated June 9, 2004, the Court informed appellant that her brief was overdue and directed appellant to file her brief and a motion for extension of time to file the brief within ten days of the date of the letter. The letter warned appellant that failure to comply would result in dismissal of the appeal. To date, appellant has not filed her brief. Accordingly, the Court DISMISSES *466 appellant's appeal for want of prosecution. Tex.R.App. P. 38.8(a)(1).